Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election with traverse of Species B (Figure 7A; sinusoidal struts) from Species Set 1 and Figure 11A (soldered coil tube) from Species Set 2 in the reply filed on October 19, 2021 is acknowledged. Because applicant did distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election with traverse (MPEP § 818.01(a)).  The Examiner agrees with the Applicant’s assessment of the restriction requirement but that assessment does not request that the restriction be withdrawn only that the restriction be modified.  Furthermore, the argument that the examination of claim 1 has particular features would be more efficient, would require no additional searching and would impose no additional burden.  The Examiner respectfully disagrees because the different species are structurally divergent and have mutually exclusive features that could be patentable on their own.  Searching the additional features would be a serious burden in that the different and mutually exclusive structural features would have to be searched and examined differently adding to the search and examination burden beyond what is reasonable.  As such, the elected restriction requirement is hereby made FINAL.
No claims are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on October 19, 2021. However, the response did not make it clear what claims were to 
Specification
The disclosure is objected to because of the following informalities: the continuing date on page 1 of the specification is not updated with the current status of the parent application.  
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,507,123. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are read on by the patented claims such that the present claims are considered to be clearly obvious in view of the patented claims alone.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beck et al (US 4,877,030).  Beck et al anticipates the claim language where the first longitudinal extended cylindrical-shaped member as claimed is material (1) of Beck et al, the longitudinal struts as claimed are the end edges (2) of Beck et al (see Figures 1 to 3 and column 3, lines 28-66), the radial struts as claimed are the side edges of Beck et al, the overlapping region as claimed is best seen in Figure 2 of Beck et al, and the dense mesh  as claimed is the woven material of mesh of Beck et al; see Example 1 where dense is considered to a be a term of degree that it reasonably met by what is shown by Beck et al.
Regarding claim 3, the Applicant is directed to see Figure 2 of Beck et al that clearly shows more than half of an outer surface of the stent being overlapped is that of the outer surface of one of the bordered end edges (2).

    PNG
    media_image1.png
    610
    882
    media_image1.png
    Greyscale

Claim(s) 1, 2, and 4-6 are rejected under 35 U.S.C. 102(a)(2)* as being anticipated by Jose et al (US 2016/0067017; hereafter referred to as Jose; * the effectively filed date of Jose is April 24, 2013 based upon the related provisional application 61/815,519).  Jose anticipates the claim language where the first longitudinally extended cylinder-shaped member as claimed is element (200) as best seen in Figures 2C and 2D of Jose, the longitudinal struts as claimed are the horizontal struts best seen in Figure 2A, the radial struts as claimed are the vertical struts best seen in Figure 2A, and the dense mesh as claimed is best seen in Figures 2D and 2E as described in paragraph 139 of Jose.  It is noted that the overlap need not necessarily be of each other.

    PNG
    media_image2.png
    639
    581
    media_image2.png
    Greyscale

Regarding claim 4, Jose anticipates the claim language where the first longitudinally extended cylinder-shaped member having a C-shape cross-section as claimed is element (200) as best seen in Figures 2C and 2D of Jose, the second longitudinally extended cylinder having a C-shape cross section as claimed is another element (200) along with another element (200).
Regarding claim 5, since one stent is at least partially within another, the claim language is fully met.

Regarding claim 11, the central region of the element (200) is the central strut as claimed.
Regarding claim 15-17, the Applicant is directed to see Figures 1A, 1D, and 1F that also reads on the claim language.
Regarding claim 18, the Applicant is directed again to Figures 2C and 2D that read on the claim language.
Claim(s) 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walker et al (US 2011/0276125; hereafter referred to as Walker).  Walker anticipates the claim language where stent as claimed is the stent (101, 120, 130) of Walker (see Figures 10, 12, and 13 as well as paragraphs 94, 96, 97, and 98), the first longitudinally extended cylinder-shaped member as claimed is the layer (105, 106, 122, 124, 131, 132, or 134) that has longitudinal struts called connectors (103, 125, 135) and radial struts as the superstructure (101), the overlap is with the inner layer (106). 
	Regarding claims 2-3, the overlapping region is the second or additional layers and the claimed features can be readily seen by inspection of Figures 10, 12, and 13.
 Regarding claim 4-6, Walker anticipates the claim language where stent as claimed is the stent (101, 120, 130) of Walker (see Figures 10, 12, and 13 as well as paragraphs 94, 96, 97, and 98), the first longitudinally extended cylinder-shaped member having a C-shaped cross-section as claimed is the layer (105, 106, 122, 124, 131, 132, or 134) that forms a C-shaped in cross-section as a section through the radial struts the layer would yield a C-shaped pattern of radial struts every 2 hours increment of a clock face (see the annotated figure below), the second longitudinally extended .
                                       	
    PNG
    media_image3.png
    446
    527
    media_image3.png
    Greyscale


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gerberding et al (US 20140180397; see Figures 2A, 3A, 3B, 4, and 11 as well as paragraph 42) and Von et al (US 20190269533; see Figures 1, 2, 12, 13, and 62-64) have disclosures that are relevant to the claimed invention.
Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 USC 102 of 35 USC 103(a) once the aforementioned issue(s) is/are addressed.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Prebilic whose telephone number is 571-272-4758.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 8:00 am until 6:00 pm Eastern Time Zone.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards (SPE), at (408) 918-7557 or Jennifer Dieterle (SPE), at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL B PREBILIC/Primary Examiner, Art Unit 3774